                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHN GEORGESON AND
MARGARET GEORGESON,
                                                        8:18-CV-324
                   Plaintiffs,

vs.                                                     JUDGMENT

AMERICAN EXTERIORS, LLC, et
al.,

                   Defendants.


      Pursuant to the parties' joint Stipulation to Dismiss with Prejudice
(filing 28), this case is dismissed with prejudice.


      Dated this 14th day of February, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
